Arnold, J.,
delivered the opinion of the court.
There is no merit in the objection made to the indictment that it is double,.because it alleges in the same count that both vinous and spirituous liquors were sold. The selling of one or both, as charged, was criminal. Murphy v. The State, 28 Miss. 637.
We are satisfied with the decisions in this State, which hold that in an indictment for selling liquor it is not necessary to allege the name of the person to whom it was sold. Wharton says that this is the general rule on the subject, and that in view of the fact that the offense is not directed against an individual, but, like nuisance, is directed against the community, the name of the vendee may be omitted in all cases where the statute forbids sales irrespective of persons. Whart. Cr. L., § 2445.
The record fails to show that any proof of venue was made in this case, but it does not appear that this error or omission was made a ground of speeial exception in the court below, and without such exception being made in that court the judgment, under § 1433 of the code, cannot be reversed here on that account. Ex parte Phillips, 57 Miss. 357; Spivey v. The State, 58 Ib. 743; Flemming v. The State, 60 Ib. 434; Hunt v. The State, 61 Ib. 577; Wither v. The State, 61 Ib. 717. The motion, in general terms, that the verdict was contrary to the law and the evidence, was not a compliance with the statute. The attention of the court *204should have been called specifically to the point that no proof of venue had been made. Authorities supra.
In this and three other cases against appellant for a like offense the same errors are assigned, and the judgment in each is

Affirmed.